 

Exhibit 10.1

 



THIS SUBSCRIPTION AGREEMENT IS EXECUTED IN RELIANCE UPON THE EXEMPTION PROVIDED
BY SECTION 4(2) AND REGULATION D, RULE 506 FOR TRANSACTIONS NOT INVOLVING A
PUBLIC OFFERING UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”). THIS OFFERING IS BEING MADE TO ACCREDITED INVESTORS PURSUANT TO
REGULATION D PROMULGATED UNDER THE SECURITIES ACT. NONE OF THE SECURITIES TO
WHICH THIS SUBSCRIPTION RELATES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT,
OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION D OR UNDER THE SECURITIES ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING
THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE WITH THE SECURITIES
ACT.

 

SUBSCRIPTION AGREEMENT

 

Name of Subscriber: An Fengbin

 

Andatee China Marine Fuel Services Corporation

Unit C, No.68 of West Binhai Road

Xigang District, Dalian, P.R. of China

 

Ladies and Gentlemen:

 

1. Subscription.  I (sometimes referred to herein as the “Investor”) hereby
subscribe for and agree to purchase such number of shares of common stock as set
forth on the signature page hereto (the “Shares”) of Andatee China Marine Fuel
Services Corporation (the “Company”).

 

2. Purchase.

 

a. I hereby tender to the Company, a check or wire transfer (information to be
provided to me on my request) made payable to “Andatee China Marine Fuel
Services Corporation” for such number of shares of the Company’s common stock as
indicated on the signature page hereto, an executed copy of this Subscription
Agreement and an executed copy of my Investor Questionnaire attached as Exhibit
A hereto.

 

b. This offering will continue until the earlier of: (i) June 30, 2015 or (ii)
the Company’s receipt of the purchase consideration for the Shares in the amount
set forth on the Signature page, unless extended without notice by the Company
for up to two (2) additional 30-day periods (the “Termination Date”).  Upon the
earlier of a Closing (defined below) for my subscription or completion of the
offering, I will be notified promptly by the Company as to whether my
subscription has been accepted by the Company.

 



1

 

 

3. Acceptance or Rejection of Subscription.

 

a. I understand and agree that the Company reserves the right to reject this
subscription for the Shares, in whole or in part, for any reason and at any time
prior to the Closing (defined below) of my subscription.

 

b. In the event of the rejection of this subscription, my subscription payment
will be promptly returned to me without interest or deduction and this
Subscription Agreement shall have no force or effect.  In the event my
subscription is accepted and the offering is completed, the subscription funds
shall be released to the Company.

 

4. Closing.  The closing (“Closing”) of this offering may occur any time and
from time to time before the Termination Date.  There is no minimum offering.
 The Shares subscribed for herein shall not be deemed issued to or owned by me
until one copy of this Subscription Agreement has been executed by me and
countersigned by the Company and the Closing with respect to such Shares has
occurred. The Investor understands and acknowledges that (i) no fees or
commission are paid in connection with the purchase of the Shares, and (ii) the
Company will utilize the proceeds of this purchase for general corporate and
working capital purposes.

 

5. Disclosure.  Because this offering is limited to accredited investors as
defined in Section 2(15) of the Securities Act, and Rule 501 promulgated
thereunder, in reliance upon the exemption contained in Section 4(2) of the
Securities Act and applicable state securities laws, the Shares are being sold
without registration under the Securities Act. I have received and reviewed all
information and materials regarding the Company that I have requested. I fully
understand that the Company has a limited financial and operating history and
that the Shares are speculative investments, which involve a high degree of risk
of the loss of my entire investment. I also understand that the Company has not
completed its most recent audit of the 2014 consolidated financial statements
and has not filed its Annual Report on Form 10-K for the fiscal year ended
December 31, 2014 or its Quarterly Report on Form 10-Q for the fiscal quarter
ended March 31, 2015. Further, I understand that, consistent with the Company’s
public disclosures to date, the Company significantly curtailed its operations
which resulted in material adverse effect on the Company’s revenues in the first
quarter of 2015 and likely to have similar effects on the Company’s financial
performance in the immediate future. I also understand that, as a result of its
inability to file the foregoing public reports required under the U.S. federal
securities laws, the Company has been notified by the Nasdaq Listing
Qualifications staff of continued listing deficiencies, which, if not remedied
within the timeframe allotted by the Nasdaq Stock Market continued listing rules
and regulations, will result in the delisting of the Company’s securities from
Nasdaq Stock Market and a substantial loss of liquidity and trading in the
Company’s securities. I fully understand the nature of the risks involved in
purchasing the Shares and I am qualified by my knowledge and experience to
evaluate investments of this type. I have carefully considered the potential
risks relating to the Company and purchase of its Shares and have, in
particular, reviewed each of the risk factors set forth in the Company’s
publicly available filings. Both my advisors and I have had the opportunity to
ask questions of and receive answers from representatives of the Company or
persons acting on its behalf concerning the Company and the terms and conditions
of a proposed investment in the Company and my advisors and I have also had the
opportunity to obtain additional information necessary to verify the accuracy of
information furnished about the Company. Accordingly, I have independently
evaluated the risks of purchasing the Shares.

 

6. Investor Representations and Warranties.  I acknowledge, represent and
warrant to, and agree with, the Company as follows:

 

a. I am aware that my investment involves a high degree of risk and I understand
that by signing this Subscription Agreement I am agreeing to be bound by all of
the terms and conditions of such agreement.

 



2

 

 

b. I acknowledge and am aware that there is no assurance as to the future
performance of the Company.

 

c. I acknowledge that there may be certain adverse tax consequences to me in
connection with my purchase of the Shares, and the Company has advised me to
seek the advice of experts in such areas prior to making this investment.

 

d. I am purchasing the Shares for my own account for investment purposes and not
with a view to or for sale in connection with the distribution of the Shares,
nor with any present intention of selling or otherwise disposing of all or any
part of the foregoing securities.  I agree that I must bear the entire economic
risk of my investment for an indefinite period of time because, among other
reasons, the Shares have not been registered under the Securities Act or under
the securities laws of any state and, therefore, cannot be resold, pledged,
assigned or otherwise disposed of unless they are subsequently registered under
the Securities Act and under applicable securities laws of certain states or an
exemption from such registration is available.  I hereby authorize the Company
to place a legend denoting the restrictions on the Shares that may be issued to
me.

 

e. Except as described in my Investor Questionnaire, I am not a member of the
Financial Industry Regulatory Authority, Inc. (“FINRA”); I am not and have not,
for a period of 12 months prior to the date of this Subscription Agreement, been
affiliated or associated with any company, firm, or other entity which is a
member of FINRA; and I do not own any stock or other interest in any member of
FINRA (other than interests acquired in open market purchases).

 

f. I recognize that the Shares, as an investment, involve a high degree of risk
including, but not limited to, the risk of economic losses from operations of
the Company and the total loss of my investment.  I believe that the investment
in the Shares is suitable for me based upon my investment objectives and
financial needs, and I have adequate means for providing for my current
financial needs and contingencies and have no need for liquidity with respect to
my investment in the Company.

 

g. I have been given access to full and complete information regarding the
Company and have utilized such access to my satisfaction, and I have either met
with or been given reasonable opportunity to meet with officers of the Company
for the purpose of asking questions of, and receiving answers from, such
officers concerning the terms and conditions of the offering of the Shares and
the business and operations of the Company and to obtain any additional
information, to the extent reasonably available.

 

h. I have such knowledge and experience in financial and business matters as to
be capable of evaluating the merits and risks of an investment in the Shares and
have obtained, in my judgment, sufficient information from the Company to
evaluate the merits and risks of an investment in the Company.  I have not
utilized any person as my purchaser representative as defined in Regulation D
under the Securities Act in connection with evaluating such merits and risks.

 

i. I have relied solely upon my own investigation in making a decision to invest
in the Company.

 

j. I have received no representation or warranty from the Company or any of its
officers, directors, employees or agents in respect of my investment in the
Company and I have received no information (written or otherwise) from them
relating to the Company or its business.  I am not participating in the offer as
a result of or subsequent to: (i) any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over television or radio or (ii) any seminar or meeting whose attendees have
been invited by any general solicitation or general advertising.

 



3

 

 

k. I have had full opportunity to ask questions and to receive satisfactory
answers concerning the offering and other matters pertaining to my investment
and all such questions have been answered to my full satisfaction.

 

l. I have been provided an opportunity to obtain any additional information
concerning the offering and the Company and all other information to the extent
the Company possesses such information or can acquire it without unreasonable
effort or expense.

 

m. I am an “accredited investor” as defined in Section 2(15) of the Securities
Act and in Rule 501 promulgated thereunder and have attached the completed
Accredited Investor Questionnaire to indicate my “accredited investor” category.
 I can bear the entire economic risk of the investment in the Shares for an
indefinite period of time and I am knowledgeable about and experienced in
investments in the equity securities of early stage publicly traded companies.
 I am not acting as an underwriter or a conduit for sale to the public or to
others of unregistered securities, directly or indirectly, on behalf of the
Company or any person with respect to such securities.

 

n. I understand that (1) the Shares have not been registered under the
Securities Act, or the securities laws of certain states in reliance on specific
exemptions from registration, (2) no securities administrator of any state or
the federal government has recommended or endorsed this offering or made any
finding or determination relating to the fairness of an investment in the
Company and (3) the Company is relying on my representations and agreements for
the purpose of determining whether this transaction meets the requirements of
the exemptions afforded by the Securities Act and certain state securities laws.

 

o. I understand that (1) since neither the offer nor sale of the Shares has been
registered under the Securities Act or the securities laws of any state, the
Shares may not be sold, assigned, pledged or otherwise disposed of unless they
are so registered or an exemption from such registration is available, and (2)
it is not anticipated that there will be any market for the resale of the
Shares.

 

p. I have been urged to seek independent advice from my professional advisors
relating to the suitability of an investment in the Company in view of my
overall financial needs and with respect to the legal and tax implications of
such investment.

 

q. If the Investor is a corporation, company, trust, employee benefit plan,
individual retirement account, Keogh Plan, or other tax-exempt entity, it is
authorized and qualified to become an Investor in the Company and the person
signing this Subscription Agreement on behalf of such entity has been duly
authorized by such entity to do so.

 

r. The information contained in my Investor Questionnaire, as well as any
information which I have furnished to the Company with respect to my financial
position and business experience, is correct and complete as of the date of this
Subscription Agreement and, if there should be any material change in such
information prior to the Closing of the offering, I will furnish such revised or
corrected information to the Company.  I hereby acknowledge and am aware that
except for any rescission rights that may be provided under applicable laws, I
am not entitled to cancel, terminate or revoke this subscription and any
agreements made in connection herewith shall survive my death or disability.

 



4

 

 

7. Indemnification.  I hereby agree to indemnify and hold harmless the Company
and its officers, directors, stockholders, employees, agents, and counsel
against any and all losses, claims, demands, liabilities, and expenses
(including reasonable legal or other expenses, including reasonable attorneys’
fees) incurred by each such person in connection with defending or investigating
any such claims or liabilities, whether or not resulting in any liability to
such person, to which any such indemnified party may become subject under the
Securities Act, under any other statute, at common law or otherwise, insofar as
such losses, claims, demands, liabilities and expenses (a) arise out of or are
based upon any untrue statement or alleged untrue statement of a material fact
made by me and contained in this Subscription Agreement or my Investor
Questionnaire, or (b) arise out of or are based upon any breach by me of any
representation, warranty, or agreement made by me contained herein or therein.

 

8. Severability.  In the event any parts of this Subscription Agreement are
found to be void, the remaining provisions of this Subscription Agreement shall
nevertheless be binding with the same effect as though the void parts were
deleted.

 

9. Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
without giving effect to conflicts of law principles. 

 

10. Counterparts.  This Subscription Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  The execution of this
Subscription Agreement may be by actual or facsimile signature.

 

11. Benefit.  This Subscription Agreement shall be binding upon and inure to the
benefit of the parties hereto.

 

12. Notices and Addresses.  All notices, offers, acceptance and any other acts
under this Subscription Agreement (except payment) shall be in writing, and
shall be sufficiently given if delivered to the addresses in person, by Federal
Express or similar courier delivery, as follows:

 



  Investor:       At the address designated on the signature     page of this
Subscription Agreement.   The Company: Andatee China Marine Fuel Services
Corporation     Unit C, No.68 of West Binhai Road     Xigang District, Dalian,
P.R. of China



 

or to such other address as any of them, by notice to the others may designate
from time to time.  The transmission confirmation receipt from the sender’s
facsimile machine shall be conclusive evidence of successful facsimile delivery.
 Time shall be counted to, or from, as the case may be, the delivery in person
or by mailing.

 

13. Entire Agreement.  This Subscription Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior oral and written agreements between the parties hereto with
respect to the subject matter hereof.  This Subscription Agreement may not be
changed, waived, discharged, or terminated orally but, rather, only by a
statement in writing signed by the party or parties against which enforcement or
the change, waiver, discharge or termination is sought.

 



5

 

 

14. Section Headings.  Section headings herein have been inserted for reference
only and shall not be deemed to limit or otherwise affect, in any matter, or be
deemed to interpret in whole or in part, any of the terms or provisions of this
Subscription Agreement.

 

15. Survival of Representations, Warranties and Agreements.  The
representations, warranties and agreements contained herein shall survive the
delivery of, and the payment for, the Shares.

 

16. Acceptance of Subscription.  The Company may accept this Subscription
Agreement at any time for all or any portion of the Shares subscribed for by
executing a copy hereof as provided and notifying me within a reasonable time
thereafter.

 

RESIDENTS OF ALL STATES: THE SHARES OFFERED HEREBY HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY
STATE OR OTHER JURISDICTION AND ARE BEING OFFERED AND SOLD IN RELIANCE ON
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH LAWS.  THE
SHARES ARE SUBJECT TO REGISTRATIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE
TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER SAID ACT AND SUCH LAWS PURSUANT
TO REGISTRATION OR EXEMPTION THEREFROM.  INVESTORS SHOULD BE AWARE THAT THEY
WILL BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN
INDEFINITE PERIOD OF TIME.  THE SHARES HAVE NOT BEEN APPROVED OR DISAPPROVED BY
THE SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR OTHER
REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR
ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THE OFFERING
DOCUMENTS.  ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.

 

6

 

 

THE SUBSCRIPTION AMOUNT AND NUMBER OF SHARES OF COMMON STOCK SUBSCRIBED FOR
HEREBY ARE:

 



USD $100,000 181,818 SHARES OF COMMON STOCK



  

 

Manner in Which Title is to be Held.  (check one)

 

__    Individual Ownership __   Community Property __    Joint Tenant with Right
of Survivorship (both parties must sign) __    Partnership __   Tenants in
common __    Corporation Trust __   IRA or Keogh __    Other (please indicate)  



  





 

          Dated:  __________________________ INDIVIDUAL INVESTORS   ENTITY
INVESTORS     Name of entity, if any       Signature (Individual)   By:
_____________________________     *Signature     Its:
_____________________________ Signature (Joint)
(all record holders must sign)   Title:____________________________            
Name(s) Typed or Printed   Name Typed or Printed Address to Which Correspondence
Should be Directed   Address to Which Correspondence
Should be Directed                         City, State and Zip Code   City,
State and Zip Code             Tax Identification or
Social Security Number   Tax Identification or
Social Security Number

*

The foregoing subscription is accepted and the Company hereby agrees to be bound
by its terms on __ day of June, 2015.

 

          Andatee China Marine Fuel Services Corporation       Dated: June 10,
2015   By:  /s/Wang Hao                                                      
Name: Wang Hao     Its:  Chief Executive Officer

 

7

 

 

CERTIFICATE OF SIGNATORY

 

(To be completed if Shares are being subscribed for by an entity)

 

I, ____________________________, the __________________________________

(name of signatory)                                              (title)

 

of ________________________________________ (“Entity”), a
________________________

(name of entity)
                                                                        (type of
entity)

 

hereby certify that I am empowered and duly authorized by the Entity to execute
the Subscription Agreement and to purchase the Shares, and certify further that
the Subscription Agreement has been duly and validly executed on behalf of the
Entity and constitutes a legal and binding obligation of the Entity.

 

IN WITNESS WHEREOF, I have set my hand this ______ day of ____________, 2015.

 

                (Signature)

 

8

 